DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments to claim 7 have been entered in the above-identified application, Claim 8 is canceled. Claims 1-6 are withdrawn. Claims 1-7 and 9-15 are pending of which claims 7 and 9-15 are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 has been amended to recite that the “the solid lubricant particles consist of or include substances which are selected from the group consisting of metal and ammonium salts of saturated fatty acids. MoS2, h-BN, WS2, graphite, oxidized and fluorinated graphite. PTFE, nylon, PE, PP, PVC, PS, PET, PUR, clay, talc, Ti02, mullite, CuS, PbS, Bi2S3, CdS or mixtures.” The listing of the solid lubricant particles in claim 7 is provided as an improper alternative expression. The Examiner suggests either using “or” between the elements in the listing or using proper Markush language. Furthermore, the full name, rather than the acronym, of each element must be listed in the claim to avoid any ambiguity as to what is being claimed. 


Claim 15 recites that “the surface of the workpiece is pretreated mechanically or electrochemically, in particular activated, prior to the coating process.” It is unclear what is meant by “in particular activated” in this instance? 

Appropriate correction or clarification is required. 

Response to Arguments
4.	Applicant’s arguments, filed on December 10, 2020, with respect to claims 7 and 9-15 have been fully considered and are persuasive.  The prior art rejection of claims 7 and 9-15 under 35 U.S.C. 103 as being unpatentable over Hackenberg et al. (US 2007/0295608 A1) in view of Lund et al. (US 20100120159 A1) has been withdrawn. 
.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787